TABLE OF CONTENTS

Exhibit 10.1

 

 

 

2012 Genworth Financial, Inc.

Omnibus Incentive Plan

 

 

 

Effective May 17, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTENTS

 

Article 1

   Establishment, Purpose, Awards, Eligibility and Participation      1   

Article 2

   Definitions      1   

Article 3

   Administration      4   

Article 4

   Shares Subject to the Plan and Maximum Awards      5   

Article 5

   Stock Options      8   

Article 6

   Stock Appreciation Rights      9   

Article 7

   Restricted Stock and Restricted Stock Units      10   

Article 8

   Other Stock-Based Awards      11   

Article 9

   Dividend Equivalents      11   

Article 10

   Nonemployee Director Awards      11   

Article 11

   Cash-Based Awards      12   

Article 12

   Performance-Based Compensation      12   

Article 13

   Change of Control      13   

Article 14

   Duration, Rescission, Amendment, Modification, Suspension, and Termination   
  15   

Article 15

   General Provisions      16   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2012 GENWORTH FINANCIAL, INC.

OMNIBUS INCENTIVE PLAN

 

Article 1. Establishment, Purpose, Awards, Eligibility and Participation

 

1.1 Establishment. Genworth Financial, Inc., a Delaware corporation (together
with its successors, the “Company”), establishes the 2012 Genworth Financial,
Inc. Omnibus Incentive Plan (the “Plan”), as set forth in this document.

 

The Plan shall become effective on the date that it is approved by the Company’s
stockholders (the date on which the Plan becomes effective being referred to
herein as the “Effective Date”).

 

1.2 Purpose of the Plan. The purpose of the Plan is to promote the interests of
the Company and its stockholders by strengthening the ability of the Company and
its Affiliates to attract, motivate, reward, and retain qualified individuals
upon whose judgment, initiative, and efforts the financial success and growth of
the business of the Company largely depend, and to provide an opportunity for
such individuals to acquire stock ownership and other rights that promote and
recognize the financial success and growth of the Company.

 

1.3 Awards. The Plan permits the grant of Stock Options, Stock Appreciation
Rights, Restricted Stock (including Performance Shares), Restricted Stock Units
(including Performance Units), Other-Stock Based Awards, Nonemployee Director
Awards (including Deferred Stock Units), Dividend Equivalents with respect to
Full-Value Awards, and Cash-Based Awards. The Plan sets forth the performance
criteria and procedural requirements to permit the Company to design Awards that
qualify as Performance-Based Compensation.

 

1.4 Eligibility and Participation. Any Employee (including a leased employee),
Nonemployee Director, or Third Party Service Provider is eligible to be
designated a Participant. An individual shall become a Participant upon the
grant of an Award. Each Award shall be evidenced by an Award Certificate. No
individual shall have the right to be selected to receive an Award under the
Plan, or, having been so selected, to be selected to receive a future Award. An
Employee, Nonemployee Director, or Third Party Service Provider of an Affiliate
may be granted Stock Options or Stock Appreciation Rights under this Plan only
if the Affiliate qualifies as an “eligible issuer of service recipient stock”
within the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under
Code Section 409A. Incentive Stock Options may be granted only to Eligible
Participants who are employees of the Company or a Parent or Subsidiary as
defined in Section 424(e) and (f) of the Code.

 

Article 2. Definitions

 

In addition to the terms specifically defined elsewhere in the Plan, the
following capitalized terms whenever used in the Plan shall have the meanings
set forth below.

 

2.1 Awards.

 

  (a) “Award” shall mean, individually or collectively, any Stock Option, Stock
Appreciation Right, Restricted Stock (including any Performance Share),
Restricted Stock Unit (including any Performance Unit), Cash-Based Award,
Dividend Equivalent, Other Stock-Based Award or Nonemployee Director Award
(including any Deferred Stock Unit) that is granted under the Plan.

 

  (b) “Cash-Based Award” shall mean any right granted under Article 11.

 

  (c) “Deferred Stock Unit” shall mean a type of Nonemployee Director Award, as
described in Article 10.

 

  (d) “Dividend Equivalent” shall mean a right with respect to a Full-Value
Award granted under Article 9.

 

  (e) “Full-Value Award” means an Award other than in the form of a Stock
Option, Stock Appreciation Right or Dividend Equivalent, and which is settled by
the issuance of Shares (or at the discretion of the Committee, settled in cash
valued by reference to full Share value).

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (f) “Incentive Stock Option” shall mean a Stock Option that is intended to be
an incentive stock option and meets the requirements of Section 422 of the Code
or any successor provision thereto.

 

  (g) “Nonemployee Director Award” shall mean any Award granted to a Nonemployee
Director under Article 10.

 

  (h) “Nonstatutory Stock Option” shall mean a Stock Option that is not an
Incentive Stock Option.

 

  (i) “Other Stock-Based Award” shall mean any right, granted under Article 8,
that relates to or is valued by reference to Shares or other Awards relating to
Shares.

 

  (j) “Performance-Based Compensation” shall mean compensation under an Award
that is intended to constitute “qualified performance-based compensation” within
the meaning of the regulations promulgated under Section 162(m) of the Code.

 

  (k) “Performance Share” shall mean a Share of Restricted Stock as described in
Section 7.1(c).

 

  (l) “Performance Unit” shall mean a Restricted Stock Unit as described in
Section 7.1(c).

 

  (m) “Restricted Stock” shall mean any Share granted under Article 7 that is
subject to certain restrictions and to risk of forfeiture.

 

  (n) “Restricted Stock Unit” shall mean any right granted under Article 7 to
receive Shares (or the equivalent value in cash or other property if the
Committee so provides) in the future, which right is subject to certain
restrictions and to risk of forfeiture.

 

  (o) “Stock Appreciation Right” or “SAR” shall mean any right granted under
Article 6 to receive a payment equal to the difference between the Fair Market
Value of a Share as of the date of exercise of the SAR over the grant price of
the SAR.

 

  (p) “Stock Option” shall mean any right granted under Article 5 to purchase
Shares at a specified price during specified time periods. A Stock Option may be
an Incentive Stock Option or a Nonstatutory Stock Option.

 

2.2 Other Defined Terms.

 

  (a) “Affiliate” shall mean an entity that directly or through one or more
intermediaries controls, is controlled by or is under common control with, the
Company, including any Subsidiary.

 

  (b) “Annual Award Limit” shall have the meaning set forth in Section 4.3.

 

  (c) “Automatic Exercise” shall have the meaning set forth in Section 6.2.

 

  (d) “Award Certificate” shall mean a written document, in such form as the
Committee prescribes from time to time, setting forth the terms and conditions
of an Award. Award Certificates may be in the form of individual award
agreements or certificates or a program document describing the terms and
provisions of an Awards or series of Awards under the Plan. The Committee may
provide for the use of electronic, internet or other non-paper Award
Certificates, and the use of electronic, internet or other non-paper means for
the acceptance thereof and actions thereunder by a Participant.

 

  (e) “Board of Directors” shall mean the board of directors of the Company.

 

  (f) “Change of Control” shall have the meaning set forth in Section 13.2.

 

  (g) “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder.

 

  (h)

“Committee” shall mean a committee of the Board of Directors, whose members are
intended to qualify as “independent” directors under the applicable rules of the
stock exchange on which the Shares are listed, “outside” directors under
Section 162(m) of the Code and the regulations thereunder, and,

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  except as otherwise determined by the Board of Directors, “non-employee”
directors under the requirements of Section 16 of the Exchange Act and the rules
and regulations thereunder, or any successor requirement to any of the
foregoing. Unless and until changed by the Board, the Management Development and
Compensation Committee of the Board is designated as the Committee to administer
the Plan.

 

  (i) “Company” shall have the meaning set forth in Section 1.1.

 

  (j) “Covered Employee” shall mean, for any Plan Year, an executive officer of
the Company whom the Committee identifies as a potential “covered employee,” as
such term is defined in Section 162(m) of the Code and the regulations
thereunder, or any successor statute.

 

  (k) “Effective Date” shall have the meaning set forth in Section 1.1.

 

  (l) “Employee” shall mean any employee of the Company or any of its
Affiliates.

 

  (m) “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

 

  (n) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.

 

  (o) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

  (p) “Maximum Share Value” shall have the meaning set forth in Section 6.2.

 

  (q) “Nonemployee Director” shall mean a director of the Company who is not a
common law employee of the Company or an Affiliate.

 

  (r) “Participant” shall mean any eligible individual as set forth in
Section 1.4 to whom an Award is granted under the Plan; provided that in the
case of the death of a Participant, the term “Participant” refers to a
beneficiary designated pursuant to Section 15.14 or the legal guardian or other
legal representative acting in a fiduciary capacity on behalf of the Participant
under applicable state law and court supervision.

 

  (s) “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

  (t) “Plan” shall have the meaning set forth in Section 1.1.

 

  (u) “Plan Year” shall mean the calendar year.

 

  (v) “Prior Plan” shall mean the 2004 Genworth Financial, Inc. Omnibus
Incentive Plan, as amended.

 

  (w) “Share” shall mean a share of Class A common stock, par value $.001, of
the Company (as such may be reclassified or renamed), and such other securities
or property as may become the subject of Awards, or become subject to Awards,
pursuant to an adjustment made under Section 4.4.

 

  (x) “Subsidiary” shall mean, with respect to a Person, any corporation or
other entity, whether domestic or foreign, in which such Person has or obtains,
directly or indirectly, a proprietary interest of more than fifty percent
(50%) by reason of stock ownership or otherwise.

 

  (y) “Third Party Service Provider” shall mean any consultant, agent, advisor,
or independent contractor who renders services to the Company or any of its
Affiliates, which services (a) are not performed in connection with the offer
and sale of the Company’s securities in a capital raising transaction, and
(b) do not directly or indirectly promote or maintain a market for the Company’s
securities.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 3. Administration

 

3.1 General. The Committee shall be responsible for administering the Plan in
accordance with this Article 3.

 

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to (a) interpret the terms and the intent of the Plan and
any Award Certificate or other agreement or document ancillary to or in
connection with the Plan; (b) determine eligibility for Awards; and (c) adopt
such rules, forms, instruments, and guidelines for administering the Plan as the
Committee deems necessary or proper; provided, however, that the Board of
Directors is hereby authorized (in addition to any necessary action by the
Committee) to grant or approve Awards as necessary to satisfy the requirements
of Section 16 of the Exchange Act and the rules and regulations thereunder. The
Committee’s authority shall include, but not be limited to, the following:

 

  (a) To determine from time to time which of the persons eligible under the
Plan shall be granted Awards; when and how each Award shall be granted; what
type or combination of types of Award shall be granted; the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award; and the number
of Shares with respect to which an Award shall be granted to each such person.

 

  (b) To determine whether Awards will be settled in Shares, cash, or in any
combination thereof.

 

  (c) To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Certificate, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

 

  (d) To amend the Plan or an Award as provided in the Plan.

 

  (e) Generally, to exercise such powers and to perform such acts as the
Committee deems necessary, desirable, convenient, or expedient to promote the
best interests of the Company that are not in conflict with the provisions of
the Plan.

 

  (f) To adopt sub-plans and/or special provisions applicable to Awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, with the exception of the section of the plan governing
Share reserves and counting, but unless otherwise superseded by the terms of
such subplans and/or special provisions, the provisions of the Plan shall
govern.

 

  (g) To authorize any person to execute on behalf of the Company any instrument
required to affect the grant of an Award previously granted by the Committee.

 

All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Participants, the Company, and all
other interested individuals.

 

Notwithstanding the foregoing, grants of Awards to Nonemployee Directors shall
be made only in accordance with the terms, conditions and parameters of a plan,
program or policy for the compensation of Nonemployee Directors as in effect
from time to time, and the Committee may not make discretionary grants hereunder
to Nonemployee Directors.

 

3.3 Actions and Interpretations by the Committee. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the Plan.
The Committee’s interpretation of the Plan, any Awards granted under the Plan,
any Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or other information furnished to that member by any officer or other employee
of the Company or any Affiliate, the Company’s or an Affiliate’s independent
certified public accountants, Company counsel or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan. No member of the Committee will be personally liable
for any good faith determination, act or omission in connection with the Plan or
any Award.

 

3.4 Advisors. The Committee may employ attorneys, consultants, accountants,
agents, and other individuals, any of whom may be an Employee, and the
Committee, the Company, and its officers and directors shall be entitled to rely
upon the advice, opinions, or valuations of any such individuals.

 

3.5 Delegation. The Committee may delegate to one or more of its members, one or
more officers of the Company or any of its Affiliates, and one or more agents or
advisors such administrative duties or powers as it may deem advisable. The
Committee may, by resolution, expressly delegate to a special committee,
consisting of one or more directors who may but need not be officers of the
Company, authority to do one or both of the following on the same basis as can
the Committee: (a) designate Employees and Third Party Service Providers to be
recipients of Awards, and (b) determine the terms and conditions of any such
Awards; provided, however, that (i) the Committee shall not delegate such
responsibilities to any such officer for Awards granted to an Employee that is
considered an “insider” for purposes of Section 16 of the Exchange Act or who as
of the Grant Date is reasonably anticipated to be or become a Covered Employee
during the term of the Award; (ii) the resolution providing for such
authorization shall set forth the total number of Awards such officer(s) may
grant; and (iii) the officer(s) shall report periodically to the Committee
regarding the nature and scope of the Awards granted pursuant to the authority
delegated.

 

3.6 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3.5 shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s articles of incorporation or bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

 

Article 4. Shares Subject to the Plan and Maximum Awards

 

4.1 Number of Shares Available for Awards. Subject to adjustment as provided in
Sections 4.2 and 4.4, the maximum number of Shares available for issuance to
Participants pursuant to Awards under the Plan shall be 16,000,000 Shares, plus
a number of additional Shares (not to exceed 25,000,000) underlying awards
outstanding as of the Effective Date under the Prior Plan that thereafter
terminate or expire unexercised, or are cancelled, forfeited or lapse for any
reason. The maximum number of Shares that may be issued upon exercise of
Incentive Stock Options granted under the Plan shall be 16,000,000. The Shares
available for issuance under the Plan may be authorized and unissued Shares or
treasury Shares. From and after the Effective Date, no further awards shall be
granted under the Prior Plan and the Prior Plan shall remain in effect only so
long as awards granted thereunder shall remain outstanding.

 

4.2 Share Usage.

 

  (a)

Awards of Stock Options shall count against the number of Shares remaining
available for issuance pursuant to Awards granted under the Plan as one Share
for each Share covered by such Awards. The

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  full number of Shares subject to a Stock Option shall count against the number
of Shares remaining available for issuance pursuant to Awards granted under the
Plan, even if the exercise price of the Stock Option is satisfied in whole or in
part through net-settlement or by delivering Shares to the Company (by either
actual delivery or attestation).

 

  (b) Awards of Stock Appreciation Rights shall count against the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan as follows:

 

  (i) Stock Appreciation Rights without any specified Maximum Share Value (as
defined in Section 6.2) and Stock Appreciation Rights with a Maximum Share Value
greater than five times the grant price of such Award shall count as one Share
for each Share covered by such Awards.

 

  (ii) Stock Appreciation Rights with a Maximum Share Value equal to or less
than two times the grant price of such Award shall count as 0.53 Share for each
Share covered by such Awards.

 

  (iii) Stock Appreciation Rights with a Maximum Share Value greater than two
times the grant price of such Award and equal to or less than three times the
grant price of such Award shall count as 0.76 Share for each Share covered by
such Awards.

 

  (iv) Stock Appreciation Rights with a Maximum Share Value greater than three
times the grant price of such Award and equal to or less than four times the
grant price of such Award shall count as 0.85 Share for each Share covered by
such Awards.

 

  (v) Stock Appreciation Rights with a Maximum Share Value greater than four
times the grant price of such Award and equal to or less than five times the
grant price of such Award shall count as 0.91 Share for each Share covered by
such Awards.

 

Upon exercise of Stock Appreciation Rights that are settled in Shares, the
number of Shares set forth above (rather than any lesser number based on the net
number of Shares actually delivered upon exercise) shall count against the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.

 

  (c) Full-Value Awards and Dividend Equivalents payable in Shares shall count
against the number of Shares remaining available for issuance pursuant to Awards
granted under the Plan as 1.25 Shares for each Share covered by such Awards.

 

  (d) Shares withheld or repurchased from an Award to satisfy tax withholding
requirements shall count against the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan, and Shares delivered by a
participant to satisfy tax withholding requirements shall not be added to the
Plan share reserve.

 

  (e) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued or forfeited Shares originally subject to
the Award will be added back to the Plan share reserve and again be available
for issuance pursuant to Awards granted under the Plan.

 

  (f) Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.

 

  (g) To the extent that the full number of Shares subject to Full-Value Award
is not issued for any reason, including by reason of failure to achieve maximum
performance goals, the unissued Shares originally subject to the Award will be
added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.

 

  (h) Substitute Awards granted pursuant to Section 15.4 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 4.1.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.3 Annual Award Limits. The following limits (each an “Annual Award Limit” and
collectively, “Annual Award Limits”) shall apply to grants of Awards under
the Plan:

 

  (a) Stock Options or Stock Appreciation Rights: The maximum number of Shares
with respect to which Stock Options and Stock Appreciation Rights may be granted
to any Participant in any Plan Year shall be five million (5,000,000) Shares.

 

  (b) Restricted Stock or Restricted Stock Units: The maximum number of Shares
with respect to which Restricted Stock and Restricted Stock Units (including any
Performance Shares and Performance Units) may be granted (or allocated in the
case of multi-year performance Awards) to any Participant in any Plan Year shall
be two million (2,000,000) Shares.

 

  (c) Cash-Based Awards: The maximum amount of any Cash-Based Awards that may be
paid, credited or vested to any Participant in any Plan Year shall be ten
million dollars ($10,000,000).

 

  (d) Other Stock-Based Awards: The maximum number of Shares with respect to
which Other Stock-Based Awards may be granted (or allocated in the case of
multi-year performance Awards) to any Participant in any Plan Year shall be one
million (1,000,000) Shares.

 

4.4 Adjustments in Authorized Shares. In the event of any nonreciprocal
transaction between the Company and its stockholders that causes the per-share
value of the Stock to change (including, without limitation, any stock dividend,
stock split, spin-off, rights offering, or large nonrecurring cash dividend),
the share authorization limits under Section 4.1 shall be adjusted
proportionately, and the Committee shall, in order to prevent dilution or
enlargement of Participants’ rights under the Plan as well as dilution or
enlargement of the benefits or potential benefits intended to be made available,
substitute or adjust, as applicable, the number and kind of Shares that may be
issued under the Plan or under particular forms of Awards, the number and kind
of Shares subject to outstanding Awards, the exercise price or grant price
applicable to outstanding Awards, the Annual Award Limits, and other value
determinations applicable to outstanding Awards.

 

In the event of any corporate event or transaction involving the Company, such
as a merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, or any similar corporate event or transaction, the Committee may, in
its sole discretion, make such other appropriate adjustments to the terms of any
Awards under the Plan to reflect, or related to, such changes or distributions
to provide that (i) Awards will be settled in cash rather than Stock,
(ii) Awards will become immediately vested and non-forfeitable and exercisable
(in whole or in part) and will expire after a designated period of time to the
extent not then exercised, (iii) Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) outstanding Awards may be settled by payment in cash
or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise or grant price of the Award, (v) performance targets and
performance periods for Performance Shares or Performance Units will be
modified, consistent with Code Section 162(m) where applicable, or (vi) any
combination of the foregoing. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under the Plan. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or Stock Appreciation Rights that would
constitute a modification or substitution of the stock right under Treas. Reg.
Sections 1.409A-1(b)(5)(v) that would be treated as the grant of a new stock
right or change in the form of payment for purposes of Code Section 409A.

 

Without affecting the number of Shares reserved or available hereunder, the
Committee may authorize the issuance or assumption of benefits under the Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

 

4.5 Minimum Vesting. Except in the case of substitute Awards granted pursuant to
Section 15.4, Full-Value Awards granted to an Employee under the Plan shall
either (i) be subject to a minimum vesting period of

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

three years (which may include graduated vesting within such three-year period),
or one year if the vesting is based on performance criteria other than continued
service, or (ii) be granted solely in exchange for foregone cash compensation.
Notwithstanding the foregoing, the Committee may (i) permit and authorize
acceleration of vesting of any Full-Value Awards in the event of the
Participant’s termination of service or the occurrence of a Change of Control
and (ii) grant Full-Value Awards without the above-described minimum vesting
requirements, or may permit and authorize acceleration of vesting of Full-Value
Awards otherwise subject to the above-described minimum vesting requirements,
with respect to awards covering 5% or fewer of the total number of Shares
authorized under the Plan.

 

Article 5. Stock Options

 

5.1 Grant of Stock Options. The Committee is hereby authorized to grant Stock
Options to Participants. Each Stock Option shall permit a Participant to
purchase from the Company a stated number of Shares from the Company at an
exercise price established by the Committee, subject to the terms and conditions
described in this Article 5 and to such additional terms and conditions, as
established by the Committee, in its sole discretion, that are consistent with
the provisions of the Plan. An Option may be either an Incentive Stock Option or
a Nonstatutory Stock Option.

 

5.2 Exercise Price. The exercise price per Share under a Stock Option shall be
determined by the Committee at the time of grant; provided, however, that such
exercise price shall not be less than the Fair Market Value of a Share on the
Grant Date of such Stock Option (except in the case of a Stock Option issued as
a substitute Award pursuant to Section 15.4).

 

5.3 Prohibition on Repricing. Except as otherwise provided in Section 4.4, the
exercise price of a Stock Option may not be reduced, directly or indirectly by
cancellation and regrant, replacement, substitution, surrender or otherwise,
without the prior approval of the stockholders of the Company. In addition, the
Company may not, without the prior approval of stockholders of the Company,
repurchase a Stock Option for value from a Participant if the current Fair
Market Value of the Shares underlying the Stock Option is lower than the
exercise price per share of the Stock Option.

 

5.4 Stock Option Term. The term of each Stock Option shall be determined by the
Committee at the time of grant; provided, however, that no Stock Option shall be
exercisable later than the tenth anniversary of the date of its grant.
Notwithstanding the foregoing, for Stock Options granted to Participants outside
the United States, the Committee has the authority to grant Stock Options that
have a term greater than ten years to the extent required by the applicable
local laws of the jurisdictions in which such Stock Options are granted.

 

5.5 Time of Exercise. Stock Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall determine at
the time of grant.

 

5.6 Method of Exercise. Stock Options shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures which may be authorized by the Committee, setting forth
the number of Shares with respect to which the Stock Option is to be exercised,
accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which a Stock Option shall be
exercised shall be the payment of the exercise price. As determined by the
Committee in its sole discretion, the exercise price of any Stock Option shall
be payable to the Company in full: (a) in cash or its equivalent; (b) by
tendering (either by actual delivery or attestation) previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the
exercise price; (c) through a “net” exercise, whereby the Company withholds from
the Stock Option a number of Shares having a Fair Market Value on the date of
exercise equal to some or all of the exercise price; (d) in a cashless
(broker-assisted same-day sale) exercise; or (e) by a combination of (a), (b),
(c) or (d), or any other method approved or accepted by the Committee in its
sole discretion.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Committee may provide in an Award Certificate that a Stock Option that is
otherwise exercisable and has a per share exercise price that is less than the
Fair Market Value of a Share on the last day of its term will be automatically
exercised on such final date of the term by means of a “net exercise,” thus
entitling the optionee to Shares equal to the intrinsic value of the Stock
Option on such exercise date, less the number of Shares required for tax
withholding.

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in U.S. dollars.

 

5.7 No Deferral Feature. No Stock Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Stock Option.

 

5.8 No Dividend Equivalents. No Stock Option shall provide for Dividend
Equivalents.

 

5.9 Incentive Stock Options. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code. If
all of the requirements of Section 422 of the Code are not met, the Option shall
automatically become a Nonstatutory Stock Option.

 

Article 6. Stock Appreciation Rights

 

6.1 Grant of Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Participants. Subject to the terms of the
Plan and any applicable Award Certificate, a Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one Share on the
date of exercise over (b) the grant price of the right as specified by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date of the Stock Appreciation Right (except in the case of a Stock
Appreciation Right issued as a substitute Award pursuant to Section 15.4).

 

Subject to the terms of the Plan and any applicable Award Certificate, the grant
price, term, methods of exercise, methods of settlement, and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee. The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate, including a
provision that a Stock Appreciation Right that is otherwise exercisable and has
a per share grant price that is less than the Fair Market Value of a Share on
the last day of its term will be automatically exercised on such final date of
the term.

 

6.2 Stock Appreciation Rights with Maximum Appreciation Limits. The Committee is
authorized to grant Stock Appreciation Rights to Participants with a limit on
the maximum appreciation value of the Award, by providing that if the Fair
Market Value of a Share equals or exceeds a specified amount (the “Maximum Share
Value”) on any day during the term of such Award, the vested and unexercised
portion of the Award, if any, shall be automatically exercised on such date
without further action or notice by the Company or the Participant (an
“Automatic Exercise”). Upon such Automatic Exercise, the Participant shall be
entitled to receive for each Stock Appreciation Right the excess of (i) the
Maximum Share Value over (ii) the grant price of such Award.

 

6.3 Prohibition on Repricing. Except as otherwise provided in Section 4.4, the
exercise price of a Stock Appreciation Right may not be reduced, directly or
indirectly by cancellation and regrant, replacement, substitution, surrender or
otherwise, without the prior approval of the stockholders of the Company. In
addition, the Company may not, without the prior approval of stockholders of the
Company, repurchase a Stock Appreciation Right for value from a Participant if
the current Fair Market Value of the Shares underlying the Stock Appreciation
Right is lower than the grant price of the Stock Appreciation Right.

 

6.4 Stock Appreciation Right Term. The term of each Stock Appreciation Right
shall be determined by the Committee at the time of grant; provided, however,
that no Stock Appreciation Right shall be exercisable

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

later than the tenth anniversary of the date of its grant. Notwithstanding the
foregoing, for Stock Appreciation Rights granted to Participants outside the
United States, the Committee has the authority to grant Stock Appreciation
Rights that have a term greater than ten years to the extent required by the
applicable local laws of the jurisdictions in which such Stock Appreciation
Rights are granted.

 

6.5 Time of Exercise. Stock Appreciation Rights shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
determine at the time of grant.

 

6.6 No Deferral Feature. No Stock Appreciation Right shall provide for any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Stock Appreciation Right.

 

6.7 No Dividend Equivalents. No Stock Appreciation Right shall provide for
Dividend Equivalents.

 

Article 7. Restricted Stock and Restricted Stock Units

 

7.1 Grant of Restricted Stock or Restricted Stock Units.

 

  (a) General. The Committee is hereby authorized to grant Restricted Stock and
Restricted Stock Units to Participants. Each Restricted Stock Unit shall
represent the right to receive one Share (or the equivalent value payable in
cash, as determined by the Committee) upon a specified future date or event.
Restricted Stock Units shall be credited to a notional account maintained by the
Company. No Shares are actually awarded to the Participant in respect of
Restricted Stock Units on the Grant Date. Restricted Stock and Restricted Stock
Units shall be subject to such restrictions on transferability and other
restrictions as the Committee may impose. These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

 

  (b) Award Certificate. Each Award Certificate evidencing a Restricted Stock or
Restricted Stock Unit grant shall specify the terms of the period(s) of
restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, settlement dates and such other provisions as
the Committee shall determine, subject to Section 4.5 herein.

 

  (c) Performance Shares; Performance Units. Restricted Stock and Restricted
Stock Units, the grant of which or lapse of restrictions of which is based upon
the achievement of performance goals over a performance period, shall be
referred to as “Performance Shares” and “Performance Units,” respectively.

 

7.2 Voting and Other Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Certificate, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder shall have the right to exercise full voting
rights with respect to those Shares during the period of restriction. Unless
otherwise determined by the Committee and set forth in a Participant’s Award
Certificate, a Participant shall have none of the rights of a stockholder with
respect to any Restricted Stock Units granted hereunder until such time as
Shares are paid in settlement of such Awards.

 

7.3 Dividends on Restricted Stock. Unless otherwise provided by the Committee,
dividends accrued on Shares of Restricted Stock before they are vested shall, as
provided in the Award Certificate, either (i) be reinvested in the form of
additional Shares, which shall be subject to the same vesting provisions as
provided for the host Award, or (ii) be held by the Company under the same
vesting provisions in an account allocated to the Participant and accumulated
without interest until the date upon which the host Award becomes vested, and
any dividends accrued with respect to forfeited Restricted Stock will also be
forfeited.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.4 Forfeiture. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of employment or service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

 

Article 8. Other Stock-Based Awards

 

The Committee is hereby authorized to grant other types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares) to Participants
in such amounts and subject to such terms and conditions as the Committee shall
determine, subject to Section 4.5 herein. Such Awards shall be referred to as
“Other Stock-Based Awards.” Each such Other Stock-Based Award may involve the
transfer of actual Shares to Participants or payment in cash or otherwise of
amounts based on the value of Shares, and may include, without limitation,
Awards designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.

 

Each Other Stock-Based Award shall be expressed in terms of Shares or units or
an equivalent measurement based on Shares, as determined by the Committee. If
the value of an Other Stock-Based Award will be based on the appreciation of
Shares from an initial value determined as of the Grant Date, then such initial
value shall not be less than the Fair Market Value of a Share on the Grant Date
of such Other Stock-Based Award.

 

Article 9. Dividend Equivalents

 

The Committee is hereby authorized to grant to Participants Dividend Equivalents
based on the dividends declared on Shares that are subject to any Full-Value
Award. Dividend Equivalents shall be credited as of dividend payment dates
during the period between the date the Full-Value Award is granted and the date
the Full-Value Award is vested, paid or expired. Such Dividend Equivalents shall
be converted to cash, Shares or additional Full-Value Awards by such formula and
at such time and subject to such limitations as may be determined by the
Committee. Unless otherwise provided by the Committee, Dividend Equivalents
accruing on unvested Full-Value Awards shall, as provided in the Award
Certificate, either (i) be reinvested in the form of additional Shares, which
shall be subject to the same vesting provisions as provided for the host Award,
or (ii) be held by the Company under the same vesting provisions in an account
allocated to the Participant and accumulated without interest until the date
upon which the host Award becomes vested, and any Dividend Equivalents accrued
with respect to forfeited Awards will also be forfeited.

 

Article 10. Nonemployee Director Awards

 

The Committee is hereby authorized to grant Awards to Nonemployee Directors,
including, but not limited to, Awards of Deferred Stock Units. Each Deferred
Stock Unit shall represent a vested right to receive one Share (or the
equivalent value in cash or other property in the Committee so provides) at a
designated future date and will be credited to a notional account maintained by
the Company. Nonemployee Directors shall not be entitled to vote Shares
represented by such Deferred Stock Units but shall receive Dividend Equivalents
with respect to such Full-Value Awards, which shall be reinvested in additional
Deferred Stock Units. Deferred Stock Units shall be converted and settled in
Shares in accordance with an election made by the Nonemployee Director, which
settlement date shall be no earlier than the first anniversary of the date the
Nonemployee Director ceases to be a director of the Company.

 

Awards to Nonemployee Directors shall be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Nonemployee Directors that is approved and administered by the Committee.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 11. Cash-Based Awards

 

The Committee is hereby authorized to grant Awards to Participants denominated
in cash in such amounts and subject to such terms and conditions as the
Committee may determine. Such Awards shall be referred to as “Cash-Based
Awards.” Each such Cash-Based Award shall specify a payment amount, payment
range or a value determined with respect to the Fair Market Value of the Shares,
as determined by the Committee.

 

Article 12. Performance-Based Compensation

 

12.1 Stock Options and Stock Appreciation Rights. The provisions of the Plan are
intended to ensure that all Stock Options and Stock Appreciation Rights granted
hereunder shall qualify as Performance-Based Compensation.

 

12.2 Other Awards. The Committee is authorized to design any other Award,
including Restricted Stock, Restricted Stock Units, Cash-Based Awards and Other
Stock-Based Awards, so that the Award meets the requirements of this
Section 12.2 as Performance-Based Compensation. If the Committee determines that
it is advisable to grant Awards to Covered Employees that shall not qualify as
Performance-Based Compensation, the Committee may make such grants without
satisfying the requirements of this Section 12.2.

 

  (a)

Performance Measures. Performance-Based Compensation (other than Awards of Stock
Options or Stock Appreciation Rights) shall be earned, vested and payable (as
applicable) based on the achievement of performance goals established by the
Committee based on one or more of the following performance measures: (i) net
earnings or net income (before or after taxes); (ii) earnings growth or source
of earnings; (iii) earnings per share; (iv) net sales (including net sales
growth); (v) gross profits or net operating profit; (vi) return measures
(including, but not limited to, return on assets, capital, equity, or sales);
(vii) cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on capital and statutory cash measures); (viii) revenue
growth; (ix) earnings before or after taxes, interest, depreciation, and/or
amortization; (x) productivity ratios; (xi) Share price (including, but not
limited to, growth measures and total stockholder return); (xii) expense
targets; (xii) margins (including, but not limited to, gross or operating
margins); (xiii) operating efficiency; (xiv) customer satisfaction or increase
in the number of customers; (xv) attainment of budget goals; (xvi) division
working capital turnover; (xvii) attainment of strategic or operational
initiatives; (xviii) market share; (xix) cost reductions; (xx) working capital
targets (including, but not limited to, capital ratios, capital or book value
metrics); and (xxi) EVA® and other value-added measures.

 

       Any performance measure may be (1) used to measure the performance of the
Company and/or any of its Affiliates as a whole, any business unit thereof or
any combination thereof or (2) compared to the performance of a group of
comparable companies, or a published or special index, in each case that the
Committee, in its sole discretion, deems appropriate. Any member of a comparator
group or an index that ceases to exist during a measurement period shall be
disregarded for the entire measurement period. Performance goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion).

 

  (b) Establishment of Performance Goals for Covered Employees. No later than
ninety (90) days after the commencement of a performance period (but in no event
after twenty-five percent (25%) of such performance period has elapsed), the
Committee shall establish in writing: (i) the performance criteria applicable to
the performance period; (ii) the performance goals for each such performance
criterion in terms of an objective formula or standard; (iii) the method for
computing the amount of compensation payable to the Participant if such
performance goals are obtained; and (iv) the Participants or class of
Participants to which such performance goals apply.

 

  (c)

Permitted Exclusions/Inclusions. When establishing the performance goals with
respect to Performance-Based Compensation, the Committee may provide in any
Award that the evaluation of

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  performance goals shall exclude or otherwise equitably adjust for any
specified circumstance or event that occurs during a performance period,
including by way of example, but not limited to, the following: (i) asset
write-downs or impairment charges; (ii) litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (iv) any reorganization and
restructuring programs; (v) extraordinary nonrecurring items as described in
then-current accounting principles or management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; and (vii) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

 

  (d) Adjustment of Performance-Based Compensation. The Committee shall retain
the discretion to exercise negative discretion to determine that the portion of
such Award actually earned, vested and/or payable (as applicable) shall be less
than the portion that would be earned, vested and/or payable based solely upon
application of the applicable performance. Awards that are designed to qualify
as Performance-Based Compensation may not be adjusted upward. Notwithstanding
the foregoing, the Committee may provide, either in connection with the grant
thereof or by amendment thereafter, that achievement of such performance goals
will be waived, in whole or in part, upon (i) the termination of employment of a
Participant by reason of death or disability, or (ii) the occurrence of a Change
of Control.

 

  (e) Certification of Performance. Any payment of an Award designed to qualify
as Performance-Based Compensation shall be conditioned on the written
certification of the Committee that the performance goals and any other material
terms applicable to such performance period have been satisfied.

 

  (f) Reapproval of Performance Measures. Performance measures listed in
Section 12.2(a) may not be used in designing Awards intended to qualify as
Performance-Based Compensation after the first stockholder meeting that occurs
in the fifth year following the last stockholder approval of the Plan, unless
stockholder approval of such performance measures is again obtained or
applicable tax and securities laws change to provide otherwise.

 

Article 13. Change of Control

 

13.1 Change of Control of the Company. If the Successor Entity in a Change of
Control Assumes and Maintains an Award, the Award will not automatically vest
and pay out upon the Change of Control. Alternatively, unless the Committee
shall determine otherwise in the Award Certificate, or unless otherwise
specifically prohibited under applicable laws or by the rules and regulations of
any governing governmental agencies or stock exchange on which the Shares are
listed, upon the occurrence of a Change of Control in which the Successor Entity
fails to Assume and Maintain an Award as defined in Section 13.2:

 

  (a) Time-Vested Awards. Awards, the vesting of which depends upon a
participant’s continuation of service for a period of time, shall fully vest as
of the effective date of the Change of Control; shall be distributed or paid to
the participant within thirty (30) days following the date of the Change of
Control in cash, Shares, other securities, or any combination, as determined by
the Committee; and shall thereafter terminate; provided, however, that if the
Award is denominated in Shares, the amount distributed or paid shall equal the
difference between the Fair Market Value of the Shares on the date of the Change
of Control and, if applicable, the exercise price, grant price or unpaid
purchase price as of the date of the Change of Control;

 

  (b)

Performance-Based Awards. Awards, the vesting of which is based on achievement
of performance criteria, shall fully vest as of the effective date of the Change
of Control; shall be deemed earned based on the target performance being
attained for the performance period in which the Change of Control occurs; shall
be distributed or paid to the participant within thirty (30) days following the
date of the Change of Control, pro rata based on the portion of the performance
period elapsed on the date of the

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Change of Control, in cash, Shares, other securities, or any combination, as
determined by the Committee; and shall thereafter terminate; provided, however,
that if the Award is denominated in Shares, the amount distributed or paid shall
equal the difference between the Fair Market Value of the Shares on the date of
the Change of Control and, if applicable, the exercise price of the Stock
Option, grant price of the Stock Appreciation Right or unpaid purchase price of
the Full-Value Award as of the date of the Change of Control; and

 

13.2 Change of Control Definitions.

 

  (a) “Assume and Maintain.” A Successor Entity shall be deemed to have assumed
and maintained an Award under this Plan if the Successor Entity substitutes an
Award under this Plan or an award under a Successor Entity plan having
equivalent value, terms and conditions as the original Award, or otherwise
assumes the obligations under and/or equitably adjusts such original Award. The
Committee shall have the sole authority to determine whether the proposed
assumption of an award by a Successor Entity meets the requirements listed in
this Section 13.2(a).

 

  (b) “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

 

  (c) “Change of Control” shall mean the occurrence of any of the following
events:

 

  (i) Any Person becomes the Beneficial Owner of thirty percent (30%) or more of
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of its directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section 13.2(c), the following acquisitions shall not constitute a
Change of Control: (A) any acquisition directly from the Company, including
without limitation, a public offering of securities; (B) any acquisition by the
Company or any of its Affiliates; (C) any acquisition by any employee benefit
plan or related trust sponsored or maintained by the Company or any of its
Affiliates; or (D) any acquisition by any corporation pursuant to a transaction
which complies with Section 13.2(c)(iii);

 

  (ii) Individuals who constitute the Board of Directors as of the Effective
Date (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director of the Company subsequent to the Effective Date whose
election to the Board of Directors, or nomination for election by the Company’s
stockholders, was approved by a vote of (A) at least a majority of the directors
then comprising the Incumbent Board, (B) a vote of at least a majority of any
nominating committee of the Board of Directors, which nominating committee was
designated by a vote of at least a majority of the directors then comprising the
Incumbent Board, or (C) in the case of a director appointed to fill a vacancy in
the Board of Directors, at least a majority of the directors entitled (under
Section 6 of Article VII of the Amended and Restated Certificate of
Incorporation of the Company) to elect such director (so long as at least a
majority of such directors voting in favor of the director filling the vacancy
are themselves members of (or considered to be pursuant to this definition
members of) the Incumbent Board) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election or removal of the directors
of the Company or other actual or threatened solicitation of proxies of consents
by or on behalf of a Person other than the Board of Directors;

 

  (iii)

Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), unless, following such
Business Combination, all or substantially all of the individuals and entities
who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such Business Combination are the Beneficial Owners,
directly or indirectly, of more than fifty percent (50%) of the combined voting
power of the outstanding

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  voting securities entitled to vote generally in the election of directors of
the corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (the “Successor Entity”) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Voting Securities; or

 

  (iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

Article 14. Duration, Rescission, Amendment, Modification, Suspension, and
Termination

 

14.1 Duration of Plan. Unless sooner terminated as provided in Section 14.2, the
Plan shall terminate on the tenth anniversary of the Effective Date or, if the
stockholders approve an amendment to the Plan that increases the number of
Shares subject to the Plan, the tenth anniversary of the date of such approval
unless earlier terminated as provided herein. The termination of the Plan on
such date shall not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan. Notwithstanding the foregoing, no Incentive Stock Option
may be granted more than ten years after the Effective Date.

 

14.2 Amendment, Modification, Suspension, and Termination of Plan. The Board of
Directors may, at any time and from time to time, alter, amend, modify, suspend,
or terminate the Plan in whole or in part; provided, however, that, without the
prior approval of the Company’s stockholders, no action shall be taken that
would (a) increase the total number of Shares available for issuance under the
Plan or the Annual Award Limits, except as provided in Section 4.4; (b) permit
the exercise price or grant price of any Stock Option, Stock Appreciation Right
or Other Stock-Based Award the value of which is based on the appreciation of
Shares from the Grant Date (i) to be less than Fair Market Value (except as may
be permitted by Section 5.2, 6.1, or Article 8), or (ii) to be repriced,
replaced, or regranted through cancellation (except as may be permitted by
Section 15.4) or by lowering the exercise price or grant price; (c) change the
performance measurements listed in Section 12.2(a); or (d) otherwise constitute
a material change to the Plan under applicable stock exchange rules. No such
action shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Participant holding such
Award. After the Plan is terminated in accordance with this Section 14.2, no
Award may be granted but any Award previously granted shall remain outstanding
in accordance with the terms and conditions of the Plan and the Award.

 

14.3 Amendment, Modification, Suspension, and Termination of Awards. The
Committee shall have the authority at any time and from time to time, alter,
amend, modify, suspend or terminate the terms and conditions of any Award;
provided, however, that no such action shall adversely affect in any material
way any Award previously granted under the Plan without the written consent of
the Participant holding such Award.

 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding Awards may not be amended to reduce the exercise price of
outstanding Stock Options or Stock Appreciation Rights or cancel outstanding
Stock Options or Stock Appreciation Rights in exchange for cash, other Awards or
Stock Options or Stock Appreciation Rights with an exercise price that is less
than the exercise price of the original Stock Options or Stock Appreciation
Rights without stockholder approval

 

14.4 Compliance Amendments. Notwithstanding anything in the Plan or in any Award
Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Participant agrees to any amendment made pursuant to this Section 14.4 to any
Award granted under the Plan without further consideration or action.

 

Article 15. General Provisions

 

15.1 Settlement of Awards; No Fractional Shares. Each Award Certificate shall
establish the form in which the Award shall be settled. Awards may be settled in
cash, Shares, other securities, additional Awards or any combination, regardless
of whether such Awards are originally denominated in cash or Shares. No
fractional Shares shall be issued or delivered pursuant to the Plan or any
Award. The Committee shall determine whether cash, Awards, other securities or
other property shall be issued or paid in lieu of fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

15.2 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, in cash or Shares
(including “sell to cover” arrangements), the minimum statutory amount to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the Plan.

 

15.3 Share Withholding. With respect to withholding required upon the exercise
of Stock Options or Stock Appreciation Rights, upon the lapse of restrictions on
Restricted Stock and Restricted Stock Units, upon the achievement of performance
goals related to Performance Shares and Performance Units, or any other taxable
event arising as a result of an Award granted hereunder, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined not greater than
minimum statutory total tax that could be imposed on the transaction.

 

15.4 Substitution of Share-Based Awards. The Committee may grant Awards under
the Plan in substitution for stock and stock-based awards held by employees of
another entity who become employees of the Company or an Affiliate as a result
of a merger or consolidation of the former employing entity with the Company or
an Affiliate or the acquisition by the Company or an Affiliate of property or
stock of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

15.5 Transferability of Awards. Except as otherwise provided in a Participant’s
Award Certificate or otherwise at any time by the Committee, no Award granted
under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent or
distribution and any attempt to enforce such a purported sale, transfer, pledge,
alienation or hypothecation shall be void. Should the Committee permit
transferability of an Award (other than a transfer for value, which shall not be
permitted), it may do so on a general or a specific basis, and may impose
conditions and limitations on any permitted transferability. Unless
transferability is permitted, Stock Options and Stock Appreciation Rights may be
exercised by a Participant only during his or her lifetime. If the Committee
permits any Stock Option or Stock Appreciation Right to be transferred,
references in the Plan to the exercise of a Stock Option or Stock Appreciation
Right by the Participant or payment of any amount to the Participant shall be
deemed to include the Participant’s transferee.

 

15.6 Termination of Service; Forfeiture Events.

 

  (a)

Termination of Service. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, each Award
Certificate shall specify the effect of a Participant’s termination of service
with the Company and any of its Affiliates, including specifically whether the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment, in addition to
the effect on any otherwise applicable vesting or performance conditions

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  of an Award. Such provisions shall be determined in the Committee’s sole
discretion, need not be uniform and may reflect distinctions based on the
reasons for termination.

 

  (b) Leave of Absence. Whether military, government or other service or other
leave of absence shall constitute a Participant’s termination of service shall
be determined in each case by the Committee at its discretion, and any
determination by the Company shall be final and conclusive, provided, however,
that for purposes of any Award that is subject to Code Section 409A, the
determination of a leave of absence must comply with the requirements of a “bona
fide leave of absence” as provided in Treas. Reg. Section 1.409A-1(h).

 

  (c) Forfeiture Events. An Award Certificate may also specify other events that
may cause a Participant’s rights, payments and benefits with respect to an Award
to be subject to reduction, cancellation, forfeiture, or recoupment, or which
may affect any otherwise applicable vesting or performance conditions of an
Award. Such events shall include, but shall not be limited to, termination of
employment for cause, violation of material Company or Affiliate policies,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate.

 

15.7 Special Provisions Related to Section 409A of the Code.

 

  (a) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Certificate by reason of the occurrence of a Change of Control, or the
Participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change of Control,
disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award. If this provision prevents the payment or distribution of
any amount or benefit, such payment or distribution shall be made on the next
earliest payment or distribution date or event specified in the Award
Certificate that is permissible under Section 409A.

 

  (b) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

 

  (i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

 

  (ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.

 

  (c) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.

 

  (d) Eligible Participants who are service providers to an Affiliate may be
granted Stock Options or Stock Appreciation Rights under this Plan only if the
Affiliate qualifies as an “eligible issuer of service recipient stock” within
the meaning of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code
Section 409A.

 

  (e) Notwithstanding any provision of the Plan or any Award Certificate to the
contrary, if one or more of the payments or benefits to be received by a
Participant pursuant to an Award would constitute deferred compensation subject
to Section 409A of the Code, and would cause the Participant to incur any
penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder, the Company may reform the Plan and
Award to maintain to the maximum extent practicable the original intent of the
Plan and Award without violating the requirements of Section 409A of the Code.

 

  (f) If, pursuant to an Award, a Participant is entitled to a series of
installment payments, such Participant’s right to the series of installment
payments shall be treated as a right to a series of separate payments and not to
a single payment. For purposes of the preceding sentence, the term “series of
installment payments” has the meaning provided in Treas. Reg.
Section 1.409A-2(b)(2)(iii) (or any successor thereto).

 

  (g) The Company shall have the sole authority to make any accelerated
distribution permissible under Treas. Reg. section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg. section 1.409A-3(j)(4).

 

15.8 Share Certificates. If an Award provides for issuance of certificates to
reflect the transfer of Shares, the transfer of such Shares may be affected on
an uncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange on which the Shares are listed. Shares issued in
connection with Awards of Restricted Stock may, to the extent deemed appropriate
by the Committee, be retained in the Company’s possession until such time as all
conditions or restrictions applicable to such Shares have been satisfied or
lapse.

 

15.9 Electronic Delivery of Documents. The Company may deliver by email or other
electronic means (including posting on a web site maintained by the Company or
by a third party under contract with the Company) all documents relating to the
Plan or any Award thereunder (including without limitation, Plan prospectuses)
and all other documents that the Company is required to deliver to its
stockholders (including without limitation, annual reports and proxy
statements).

 

15.10 Compliance with Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchanges on which
the Company is listed as may be required. The Company shall have no obligation
to issue or deliver evidence of title for Shares issued under the Plan prior to:

 

  (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.

 

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

15.11 Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

 

15.12 Awards to Non-U.S. Employees. To comply with the laws in other countries
in which the Company or any of its Affiliates operates or has Employees,
directors, or Third Party Service Providers, the Committee, in its sole
discretion, shall have the power and authority to:

 

  (a) Determine which Affiliates shall be covered by the Plan;

 

  (b) Determine which Employees, directors and Third Party Service Providers
outside the United States are eligible to participate in the Plan;

 

  (c) Modify the terms and conditions of any Award granted to Employees,
directors and Third Party Service Providers outside the United States to comply
with applicable foreign laws;

 

  (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable; and

 

  (e) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

15.13 No Right to Continued Service. Nothing in the Plan or an Award Certificate
shall interfere with or limit in any way the right of the Company or any of its
Affiliates to terminate any Participant’s employment or service at any time or
for any reason not prohibited by law, nor confer upon any Participant any right
to continue his or her employment or service for any specified period of time.
Neither any Award nor any benefits arising under the Plan shall constitute an
employment or consulting contract with the Company or any of its Affiliates and,
accordingly, subject to Article 14, the Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Board of
Directors or Committee, as applicable, without giving rise to any liability on
the part of the Company or any of its Affiliates.

 

15.14 Beneficiary Designation. Each Participant under the Plan may, from time to
time, name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid in case of his or
her death before he or she receives any or all of such benefit, subject to the
terms and conditions of the Plan and any Award Agreement applicable to the
Participant. Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, amounts due
under the Plan remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

 

15.15 Other Compensation Plans or Arrangements. The Committee shall have the
authority to grant Awards as an alternative to or as the form of payment for
grants or rights earned or due under other compensation plans or arrangements of
the Company.

 

15.16 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.17 Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

15.18 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company or any of its Affiliates
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any of its Affiliates under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company or an
Affiliate, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company or an Affiliate, as the case may be, and
no special or separate fund shall be established and no segregation of assets
shall be made to assure payment of such amounts except as expressly set forth in
the Plan. The Plan is not subject to the U.S. Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

15.19 Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board of Directors or
Committee to adopt such other compensation arrangements as it may deem desirable
for any Participant.

 

15.20 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to (a) limit, impair, or otherwise affect the Company’s or its Affiliate’s right
or power to make adjustments, reclassifications, reorganizations, or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or
(b) limit the right or power of the Company or its Affiliate to take any action
which such entity deems to be necessary or appropriate.

 

15.21 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

15.22 Governing Law. The Plan and each Award Certificate shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.

 

20